Case 1:05-md-01720-MKB-JO Document 7426 Filed 05/06/19 Page 1 of 2 PageID #: 109611



                                                                                   us olsmCT court'e.d.n.y.
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                                                   ✩ MAY 0 6 2919 ★
                                                                                    BROOKLYN OFFICE
    In re PAYMENT CARD INTERCHANGE
    FEE AND MERCHANT DISCOUNT                                       No.05-MD-01720(MKB)(JO)
    ANTITRUST LITIGATION



         STATEMENT OF OBJECTIONS OF CLASS MEMBER RALLY STORES.INC.

            Rally Stores Inc.(hereinafter "Company")accepted Visa and Mastercard transaction cards
    between 2004 and the present date. Company is a member of the Rule 23(b)(3) settlement class
    in this case, and it has not engaged in any other settlement of its claims against Visa and/or
    Mastercard. Company hereby submits its objections to the proposed settlement preliminarily
    approved by the Court in January of this year.

           Company is located at Rally Stores Inc., 2865 Executive Drive, Clearwater, FL 33762.
    Company is a petroleum marketer engaged in the wholesale and retail sale of branded motor fuels.
    Since 1980, it has accepted Visa and Mastercard transaction cards at retail service station and
    convenience store locations. Motor fuels at these locations have been sold under the Shell, Exxon,
    Mobil, Rally, Rally Unbranded, since 2004, and the credit card transactions at each location were
    processed by the applicable branded supplier.

            Company is concerned that the Court will concur in the arguments of Defendants that
    certain major oil company branded suppliers are entitled to file claims against the settlement fund
    for transactions at retail locations where Company accepted the applicable Visa or Mastercard
    transaction cards and paid the interchange fees. Company understands that the Court has indicated
    that class counsel cannot represent both the branded suppliers and branded marketers, like
    Company, because only one of the two groups is entitled to settlement funds attributable to
    Company's retail locations. None of the class representatives were branded marketers, and
    branded marketer interests were not represented when the settlement was negotiated. Nor are they
    adequately represented now by a conflicted class counsel who are incapable of asserting branded
    marketer interests when they conflict with the interests of major oil companies.

            As of now, Company is totally in the dark as to whether, having accepted the cards and
    paid the interchange fees, it is part of the settlement class, whether it is entitled to a full or partial
    recovery, or whether any mechanism is in place to sort all of this out. Nothing in the Class Notice
    states whether Company or its branded supplier(whose fuel Company sells) have a right to recover
    for transactions at these locations. In short. Company is concerned that it is being deprived of its
    legal right to fully participate in the settlement.

           In addition to not knowing what recovery Company may be entitled to as part of the class
    settlement, we do not believe that proper efforts are being made to notify branded marketers, like
    Company, so that they can object to the settlement, (a) Although Company was sent a Class
    Notice from the Claims Administrator, other branded petroleum marketers have received
Case 1:05-md-01720-MKB-JO Document 7426 Filed 05/06/19 Page 2 of 2 PageID #: 109612



    no notice even though they accepted the cards, and paid the fees, during the relevant period.
    The names and addresses of branded petroleum marketers, like Company,can be obtained by the
    Claims Administrator from the branded suppliers.

           Branded marketers should be informed now whether a procedural mechanism will be put
    in place to determine whether, and to what extent, branded marketers will participate in the
    settlement, what evidence they need to present, and whether there will be procedural hurdles they
    need to overcome to claim their rights as class members. Unless and until these issues are
    addressed and properly resolved by the Court, Company respectfully objects to the class
    settlement.


                                                Respectfully submitted,

                                                Rally Stores Inc.
                                                By: Kerry Katchuk


                                                       ent
